DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/16/2021 has been entered. Claims 1 and 4 have been amended. Claims 1 and 3-4 are still pending in this application, with claims 1 and 4 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2013/0208659) in view of Venkatachalam et al. (US 2014/0023038, hereinafter Venkatachalam), and further in view of Li et al. (US 2017/0289270, hereinafter Li).

Regarding claim 1, Nishida discloses an anchor point control device that controls a route switching point, which is a switching point of a route of user device at a handover [Nishida Figure 1 
A receiver that acquires user information indicating at least either an attribute or a state of the user device [Nishida discloses that the ATCF considers factors such as SRVCC capability of UE, roaming, media capability, subscriber profile, etc. when determining whether to set an anchor point (Nishida paragraph 0057). This indicates acquiring user information indicating an attribute (e.g. capability of UE) or a state of the device (e.g. roaming information for UE)];
An anchor point selector that selects a route switching point out of a plurality of route switching points based on the user information acquired by the receiver [As mentioned above, Nishida discloses that the ATCF determines whether or not to set the ATGW as the anchor point for switching paths on the communication path based on factors such as capability of the UE, roaming information, subscriber profile, etc. (Nishida paragraph 0057); indicating selecting a route switching point based on the user information acquired]; and
A transmitter that notifies the user device of the route switching point selected by the anchor point selector [Nishida discloses that once the ATCF determines that the ATGW switches the path, it sends a message (invite) to the UE with the SDP information of the ATGW (Nishida paragraphs 0058 and 0059). This is also shown in Nishida Figure 8 step 5].
Although Nishida discloses regarding ATCF determining whether or not to set the ATGW as the anchor point for switching communication path (Nishida paragraph 0057); Nishida does not expressly disclose the features of selecting a route switching point out of a plurality of route switching points, wherein the selected route switching point establishes a session between the user device and a data network; wherein the receiver acquires mobility information including mobility of the user device, and wherein the anchor point selector selects the route switching point based on the mobility information.
However, in the same or similar field of invention, Venkatachalam discloses a method for selecting a mobility anchor point (i.e. a route switching point) for a mobile device (Venkatachalam abstract), where information such as movement behavior of the mobile is collected, and appropriate anchor point is selected based on this information (Venkatachalam paragraph 0022). Movement behavior 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishida to have the features of selecting a route switching point out of a plurality of route switching points, and wherein the receiver acquires mobility information including mobility of the user device, and wherein the anchor point selector selects the route switching point based on the mobility information; as taught by Venkatachalam. The suggestion/motivation would have been to provide optimized mobility anchor selection and to optimize network traffic (Venkatachalam paragraph 0022).
Although Nishida and Venkatachalam disclose regarding selecting a route switching point out of a plurality of route switching points (see above), which would also imply a session may be established between the user and network to exchange data; Nishida and Venkatachalam do not expressly disclose the features of wherein the selected route switching point establishes a session between the user device and a data network; and wherein the anchor point selects either a user plane function in a core network, or a radio base station included in a radio access network connected to the user plane function as the route switching point. 
However, in the same or similar field of invention, Li discloses a method for moving a UE’s PDU session from one user plane function (UPF) to a second UPF (see Li Figure 11 and paragraph 0064). As shown in Li Figure 11, the PDU session is established between the user and data network after UPF reselection. Li further discloses that the actions would be performed with respect to UE movement (i.e. mobility information) (see Li paragraph 0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishida and Venkatachalam to have the features of the selected route switching point establishes a session between the user device and a data network; and wherein the anchor point selects either a user plane function in a core network, or a radio base station included in a radio access network connected to the user plane function as the route switching point based on the mobility information; as taught by Li. The suggestion/motivation would have been to provide a session level 

Regarding claim 3, Nishida, Venkatachalam and Li disclose the anchor point control device according to claim 1. Nishida, Venkatachalam and Li further disclose wherein the receiver acquires a traffic pattern of data transmitted and received by the user device, and the anchor point selector selects the route switching point based on the traffic pattern [Venkatachalam discloses that the information about data transfer behavior (i.e. traffic pattern of data transmitted/received by the user device) may be collected and a mobility anchor point may be selected based on the information about data transfer behavior (see Venkatachalam abstract, paragraph 0034 and claim 6)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Nishida discloses an anchor point control method for a control device that controls a route switching point, which is a switching point of a route of user device at a handover [Nishida Figure 1 discloses a mobile communication system which includes anchor node (ATGW), MME, PDN gateway, Access Transfer Control Function (ATCF), e.g. anchor point control device. Nishida Figures 7 and 8 show the steps], the anchor point control method comprising the steps of:
Selecting a route switching point by the control device out of a plurality of route switching points based on user information indicating at least either an attribute or a state of the user device [Nishida discloses that the ATCF determines whether or not to set the ATGW as the anchor point for switching paths on the communication path based on factors such as capability of the UE, roaming information, subscriber profile, etc. (Nishida paragraph 0057); indicating selecting a route switching point based on the user information acquired indicating an attribute (e.g. capability of UE) or a state of the device (e.g. roaming information for UE)]; and
Notifying the user device by the control device of the selected route switching point [Nishida discloses that once the ATCF determines that the ATGW switches the path, it sends a message (invite) to the UE with the SDP information of the ATGW (Nishida paragraphs 0058 and 0059). This is also shown in Nishida Figure 8 step 5]. 

However, in the same or similar field of invention, Venkatachalam discloses a method for selecting a mobility anchor point (i.e. a route switching point) for a mobile device (Venkatachalam abstract), where information such as movement behavior of the mobile is collected, and appropriate anchor point is selected based on this information (Venkatachalam paragraph 0022). Movement behavior of the mobile is same as mobility information indicating mobility of the user device. A plurality of anchor points (anchor point 124, 126) are shown in Venkatachalam Figures 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishida to have the features of selecting a route switching point out of a plurality of route switching points; and acquiring mobility information indicating mobility of the user device, wherein selecting the route switching point is based on the mobility information; as taught by Venkatachalam. The suggestion/motivation would have been to provide optimized mobility anchor selection and to optimize network traffic (Venkatachalam paragraph 0022).
Although Nishida and Venkatachalam disclose regarding selecting a route switching point out of a plurality of route switching points (see above), which would also imply a session may be established between the user and network to exchange data; Nishida and Venkatachalam do not expressly disclose the feature of wherein the selected route switching point establishes a session between the user device and a data network; and wherein either a user plane function in a core network, or a radio base station included in a radio access network connected to the user plane function is selected as the route switching point.
However, in the same or similar field of invention, Li discloses a method for moving a UE’s PDU session from one user plane function (UPF) to a second UPF (see Li Figure 11 and paragraph 0064). As shown in Li Figure 11, the PDU session is established between the user and data network after UPF 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishida and Venkatachalam to have the features of the selected route switching point establishes a session between the user device and a data network; and wherein either a user plane function in a core network, or a radio base station included in a radio access network connected to the user plane function is selected as the route switching point based on the mobility information; as taught by Li. The suggestion/motivation would have been to provide a session level component in control plane to handle setup, recovery and mobility of individual sessions in real time (Li paragraph 0013).


Response to Arguments

Applicant’s arguments filed on 2/16/2021, with respect claim rejection under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414